Case 5:19-cv-00636-JGB-SP Document 32 Filed 04/22/19 Page 1 of 1 Page ID #:384

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                  CASE NUMBER:


                                                                    5:19−cv−00636−JGB−SP
 ERIC M MURPHY, et al.
                                                  Plaintiff(s),

          v.
 U.S. BANK NATIONAL ASSOCIATION, et al.
                                                Defendant(s).
                                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                                                    ELECTRONICALLY FILED DOCUMENTS




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

 Date Filed:         4/19/2019
 Document Number(s):                 23
 Title of Document(s):              Ex Parte Application
 ERROR(S) WITH DOCUMENT:

 An Ex Parte Application should not be noticed for court hearing and should include a proposed order
 attachment




 Other:

 Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
 document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
 notice unless and until the Court directs you to do so.


                                                Clerk, U.S. District Court

 Dated: April 22, 2019                          By: /s/ Benjamin Moss Benjamin_Moss@cacd.uscourts.gov
                                                   Deputy Clerk

 cc: Assigned District Judge and/or Magistrate Judge

     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.


  G−112A(10/13) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
